DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 10 and 19 recite the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:

A gaming machine for providing a skill-based wagering game to a player, comprising:
a display device configured to display the skill-based wagering game;
a user input device including a player operating device configured to generate a signal indicating a player skill operation by the player and an acceptor device configured to accept physical media associated with a monetary value to establish a credit balance associated with the player;
a memory device storing return to player (RTP) value data and primary award data, the RTP value data including a plurality of RTP values, each RTP value indicating an average award amount provided to players over time and being associated with a wager amount value and an award skill level, the primary award data including a plurality of primary award sets, each primary award set including a plurality of primary awards associated with a corresponding RTP value and a corresponding wager amount value; and
a controller coupled to the display device, the user input device, and the memory device, the controller including a processor programmed to:
receive a signal indicating a wager amount being received from the player via the user input device and initiate the skill-based wagering game (method of organizing human activity);
generate and display the skill-based wagering game including a plurality of skill events (method of organizing human activity);
receive player skill operations from the player via the user input device in response to the displayed skill events and determine a player skill level value associated with the player based on the received player skill operations (method of organizing human activity);
access the RTP value data and determine an RTP value based on the determined player skill level value and the received wager amount (mathematical formula);
access the primary award data and select a primary award set associated with the determined RTP value and the received wager amount (method of organizing human activity);
display a primary award selection screen on the display device to select a primary award from the plurality of primary awards in response to the player’s operation, the primary award selection screen including a plurality of player selectable icons, each icon associated with one of the plurality of primary awards included in the selected primary award set (method of organizing human activity);
receive a signal indicating a selection of one of the displayed icons by the player (method of organizing human activity), and
adjust the credit balance based on the primary award associated with the player selected icon (method of organizing human activity).

10.	A method of operating a gaming machine, the gaming machine including a display device for displaying a skill-based wagering game, a user input device including a player operating device configured to generate a signal indicating a player skill operation by the player and an acceptor device configured to accept physical media associated with a monetary value to establish a credit balance associated with the player, and a controller including a processor, the method including the controller performing the steps of:
receiving a signal indicating a wager amount being received from the player via the user input device and initiating the skill-based wagering game (method of organizing human activity);
generating and displaying the skill-based wagering game including a plurality of skill events (method of organizing human activity);
receiving player skill operations from the player via the user input device in response to the displayed skill events and determining a player skill level value associated with the player based on the received player skill operations (method of organizing human activity);
accessing RTP value data being stored on a memory device, the RTP value data including a plurality of RTP values, each RTP value indicating an average award amount provided to players over time and being associated with a wager amount value and an award skill level (method of organizing human activity);
determining an RTP value based on the determined player skill level value and the received wager amount (mathematical formula);
accessing a primary award data being stored on the memory device, the primary award data including a plurality of primary award sets, each primary award set including a plurality of primary awards associated with a corresponding RTP value and a corresponding wager amount value (method of organizing human activity);
selecting a primary award set associated with the determined RTP value and the received wager amount (method of organizing human activity);
displaying a primary award selection screen on the display device to select a primary award from the plurality of primary awards in response to the player’s operation, the primary award selection screen including a plurality of player selectable icons, each icon associated with one of the plurality of primary awards included in the selected primary award set (method of organizing human activity);
receiving a signal indicating a selection of one of the displayed icons by the player (method of organizing human activity); and
adjusting the credit balance based on the player selected primary award associated with the player selected icon (method of organizing human activity).

19. One or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer-executable instructions cause the processor to:
receiving a signal indicating a wager amount being received from the player via a user input device, the user input device including a player operating device configured to generate a signal indicating a player skill operation by the player and an acceptor device configured to accept physical media associated with a monetary value to establish a credit balance associated with the player (method of organizing human activity);
generate and display a skill-based wagering game on a display device, the skill-based wagering game including a plurality of skill events upon receiving the signal indicating a wager amount (method of organizing human activity);
receive player skill operations from the player via the user input device in response to the displayed skill events and determine a player skill level value associated with the player based on the received player skill operations (method of organizing human activity);
access RTP value data being stored on a memory device, the RTP value data including a plurality of RTP values, each RTP value indicating an average award amount provided to players over time and being associated with a wager amount value and an award skill level (method of organizing human activity);
determine an RTP value based on the determined player skill level value and the received wager amount (mathematical formula);
access a primary award data being stored on the memory device, the primary award data including a plurality of primary award sets, each primary award set including a plurality of primary awards associated with a corresponding RTP value and a corresponding wager amount value (method of organizing human activity);
select a primary award set associated with the determined RTP value and the received wager amount (method of organizing human activity);
display a primary award selection screen on the display device to select a primary award from the plurality of primary awards in response to the player’s operation, the primary award selection screen including a plurality of player selectable icons, each icon associated with one of the plurality of primary awards included in the selected primary award set (method of organizing human activity);
receive a signal indicating a selection of one of the displayed icons by the player (method of organizing human activity); and
adjust the credit balance based on the player selected primary award associated with the player selected icon (method of organizing human activity).

The limitations in claims 1, 10 and 19 recite an abstract idea included in the groupings of  methods of organizing human activity and/or mathematical formulas, connected to technology only through application thereof using generic computing elements (e.g. a display device, a user input device, a controller, a processor, a player operating device, an acceptor device, etc.). According to the 2019 Revised Patent Subject Matter Guidelines organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.


Regarding dependent claims 2-9, 11-18 and 20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional mathematical formulas and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a display device, a user input device, a controller, a processor, a player operating device, an acceptor device, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


/Jason Pinheiro/            Examiner, Art Unit 3715